DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-14, 16-17, 19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 1, it is unclear how the viscosity of the lubricant applied reduces variation in the coefficient of friction between the horizontal and vertical positions and in what manner the device would have to be assembled in order to achieve the reduction.  Claims 2-6, 8-14, 16-17, 19 and 21-23 are rejected for inheriting the deficiency of claim 1.  For purposes of examination, “in a manner to reduce variation in coefficients of friction between the pivot and the bearing between horizontal positions and vertical positions of the pivot during use by applying a lubricant having a particular kinematic viscosity in relation to a moment of inertia of the pivot” will instead be interpreted to mean “in a manner to reduce the coefficients of friction between the pivot and the bearing in horizontal positions and vertical positions of the pivot during use by 
Regarding claim 21, it is unclear how the lubricant can apply a different torque in horizontal and vertical positions and further that it can be “more homogeneous” since the term homogeneous is not a term of degree and therefore cannot be more or less.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-14, 16, 19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hessler, US 2015/0003215 in view of LRCB Synthetic clock oils.
Regarding claims 1 and 7, Hessler discloses a method of assembly of a watch pivot device or a watch mechanism or a watch movement or a timepiece, the watch pivot device or the watch mechanism or the watch movement or the timepiece comprising a pivot and a bearing [0059], in a manner to reduce the coefficients of friction between the pivot and the bearing in horizontal positions and vertical positions of the pivot during use by applying a lubricant having a kinematic viscosity in relation to a moment of inertia of the pivot, the method comprising the following stages: - supplying the pivot; - supplying the bearing; applying a lubricant [0072]; and positioning the pivot in the bearing [0069].

LRCB lists a variety of lubricants which have a viscosity of greater than 1.5 St and lower than 50 St.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a lubricant taught by LRCB in the device of Hessler to decrease friction and increase the power reserve of the timepiece.
Regarding claims 3 and 9, Hessler and LRCB disclose the kinematic viscosity is greater than 1.6 St (LRCB page 1).
Regarding claims 4 and 10, Hessler and LRCB disclose the pivot is a balance staff pivot (Hessler [0059]).
Regarding claims 5 and 11, Hessler and LRCB disclose the pivot element having a mass greater than 5 x 10-2 g (Hessler Fig 1-20).
Regarding claims 6 and 12-14, Hessler and LRCB disclose a watch mechanism obtained by the implementation of claim 1.
Regarding claims 16 and 19, Hessler and LRCB disclose the bearing comprises at least one jewel (Hessler [0063]).
Regarding claims 22 and 23, Hessler disclose the oscillator includes a balance wheel or a hairspring (Hessler [0030]).
Allowable Subject Matter
Claim 21 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 8/11/21 have been fully considered but they are not persuasive.  Applicant argues that the lubricants taught by the prior art do not achieve the results of the claimed subject matter – e.g. harmonizing the forces.  Applicant further argues advantageous and unexpected results. However, it is not clear how Applicant achieves such results, by a particular lubricant or by method of assembly, or what the results and benefits are.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON M COLLINS/           Examiner, Art Unit 2844                                                                                                                                                                                             
/EDWIN A. LEON/           Primary Examiner, Art Unit 2833